Exhibit 10.2

 



EXECUTION COPY



 



BACKSTOP AGREEMENT

 

This Backstop Agreement (this “Agreement”) is made as of December 14, 2018 by
and among (i) Draper Oakwood Technology Acquisition, Inc., a Delaware
corporation (the “Company”), (ii) DOTA Holdings Limited, a Cayman Islands
exempted company (“Pubco”), (iii) the investor identified on the signature page
hereto (“Investor”), and (iv) for certain limited purposes herein, Cowen and
Company, LLC (the “Broker”), and is intended to set forth certain
representations, covenants and agreements among the Company, Pubco and Investor
with respect to the acquisition by Investor of shares of Class A Common Stock of
the Company, par value $0.0001 per share (“Common Stock”), through the open
market and private transactions described in Section 2 hereof. The respective
representations, covenants and agreements set forth herein are made in
connection with the Company’s proposed business combination (the “Business
Combination”) with Reebonz, Limited, a Singapore corporation (“Reebonz”),
pursuant to that certain Business Combination Agreement, dated as of September
4, 2018 (as it may be amended, the “Business Combination Agreement”), by and
among the Company, Pubco, DOTA Merger Subsidiary Inc., a Delaware corporation
and a wholly owned subsidiary of Pubco (“Merger Sub”), Draper Oakwood
Investments, LLC (solely in the capacity as the Purchaser Representative
thereunder), Reebonz and the shareholders of Reebonz named therein. Prior to the
Closing (as defined below), the Company and Pubco are also entering into
backstop agreements (the “Other Guaranteed Agreements”) with other investors in
the Company (the “Other Guaranteed Investors”) who will also be subject to
similar guarantees of performance and resale requirements as contemplated by
this Agreement.

 

1. Transfer, Voting and Non-Redemption of Common Stock.

 

(a) Investor covenants and agrees that until the earlier of (i) the closing
under the Business Combination Agreement (the “Closing”) or (ii) the date on
which the Business Combination Agreement is terminated in accordance with its
terms (the “Termination Date”), it shall not, and shall ensure that its
Affiliates do not, Transfer any Common Stock, including any Backstop Shares that
it acquires under Section 2. For purposes hereof, (A) “Affiliate” means
affiliate as such term is defined in Rule 12b-2 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and (B) “Transfer” means any
direct or indirect transfer, redemption, disposition or monetization in any
manner whatsoever, including through redemption election or any derivative
transactions.

 

(b) Investor covenants and agrees that it shall, and shall cause each of its
Affiliates to, (i) vote all of the Common Stock, if any, including any Backstop
Shares, that it owns as of the record date for the special meeting of
stockholders to be held by the Company to approve, among other things, the
Business Combination (the “Special Meeting”) in favor of (A) the Business
Combination, pursuant to a proxy statement filed by the Company with the
Securities and Exchange Commission (the “SEC”) in connection with the Special
Meeting, as supplemented by definitive additional materials filed with the
Exchange through the date hereof (the “Proxy Statement”) and (B) each of the
other proposals of the Company set forth in the Proxy Statement required for the
closing under the Business Combination Agreement and (ii) waive and not exercise
any rights that it may have to redeem or convert any Common Stock that it owns,
including any Backstop Shares that it acquires under Section 2, in connection
with the redemption conducted by the Company in accordance with the Company’s
organizational documents and the final prospectus of Purchaser, dated September
14, 2017, and filed with the SEC on September 15, 2017 (File No. 333-220180)
(the “IPO Prospectus”) in conjunction with the Business Combination (the
“Redemption”).

 



 

 



 

2. Backstop. Commencing on the date hereof and through 5:00 p.m. Eastern Time on
December 14, 2018 (the “Deadline”), Investor shall (provided it is lawful to do
so) purchase the number of shares of Common Stock of the Company set forth
opposite its name on the signature page hereto in the open market (the “Open
Market Shares”) or in privately negotiated transactions with third parties,
including forward contracts (the “Private Purchase Shares”, and collectively
with the Open Market Shares, including any Pubco Ordinary Shares issued in
exchange for shares of Common Stock in connection with the Business Combination,
the “Backstop Shares”), provided that such transactions settle prior to the
Closing. Notwithstanding anything to the contrary contained herein, any
purchases of Backstop Shares by Investor hereunder shall be effected through the
Broker, subject to broker’s commissions. On the Business Day immediately
following the Deadline and promptly at other times requested by the Company from
time to time, Investor will (x) notify the Company in writing of the number of
Open Market Shares and Private Purchase Shares so purchased and the aggregate
purchase price paid by Investor for such Backstop Shares (the “Aggregate
Purchase Price”) and (y) provide the Company, for all Backstop Shares acquired,
all documentary evidence reasonably requested by the Company or its advisors
(including legal counsel) or the Company’s transfer agent and proxy solicitor to
confirm that Investor has purchased such shares and holds such shares through
the Closing and has not submitted any such shares for redemption in connection
with the Redemption. Investor acknowledges that, in connection with the Business
Combination, Pubco will issue ordinary shares, par value $0.0001 per share, of
Pubco (“Pubco Ordinary Shares”) in exchange for the outstanding Common Stock of
the Company, as described in the Proxy Statement. Notwithstanding anything to
the contrary contained herein, Investor shall not be required to purchase any
Backstop Shares at a price per share greater than the Redemption Price, and to
the extent that as a result of such limitation Investor cannot acquire all of
the Backstop Shares required by this Agreement, Investor shall not be in breach
of this Agreement for any resulting shortfall (but, for the avoidance of doubt,
shall not be entitled to any Additional Shares with respect to such shortfall).

 

3. Escrow. At the Closing, the Company will direct Continental Stock and Trust
Company (“CST”), as trustee pursuant to the Investment Management Trust
Agreement (the “Trust Agreement”), dated as of September 14, 2017, by and
between the Company and CST, to deliver from the Trust Account an amount
(Investor’s “Escrow Amount”) equal to the number of Backstop Shares held by
Investor and not redeemed in accordance with this Agreement multiplied by the
Redemption Price to a segregated escrow account (the “Escrow Account”) with CST,
as escrow agent (the “Escrow Agent”), pursuant to an escrow agreement
substantially in the form of Exhibit A hereto by and among Pubco, the Company,
Investor and the Escrow Agent (the “Escrow Agreement”). In the event that the
Business Combination Agreement is terminated and the Closing does not occur, (i)
Investor shall retain its rights as a public holder of Common Stock pursuant to
the terms of the Trust Agreement and (ii) the Company hereby agrees that it will
liquidate in accordance with the Company’s organizational documents promptly
after such termination. For purposes hereof, the “Redemption Price” means an
amount equal to the price at which each share of Common Stock is redeemed from
Public Stockholders (as defined below) pursuant to the Redemption.

 

4. Pubco Share Issuance. In consideration of the purchase and retention by
Investor of the Backstop Shares through the Closing in accordance with the terms
of this Agreement, Pubco agrees that, not later than ten (10) days following the
Closing, it will issue to Investor 0.25 Pubco Ordinary Shares for each Backstop
Share held and retained by Investor in accordance with the terms of this
Agreement (such Pubco Ordinary Shares, the “Additional Shares”, and together
with the Backstop Shares, the “Securities”). Pubco hereby agrees, on the terms
and conditions set forth in Exhibit B hereto, to register the resale of the
Additional Shares (and any Affiliate Shares as described below) under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 



2

 



 

5. Restriction on Transfer of the Additional Shares and Affiliate Shares.
Investor hereby agrees that it will not, directly or indirectly, transfer,
dispose of or otherwise monetize the Additional Shares in any manner whatsoever,
except pursuant to an effective registration statement under the Securities Act
with respect to such shares (the “Investor Resale Registration Statement”) or in
a transaction that is in compliance with the Securities Act and applicable state
securities laws. Investor further agrees that if at the time any sale, transfer
or other disposal of Backstop Shares is to be made, Investor is an Affiliate of
Pubco or shall have been an Affiliate of Pubco at any time during the ninety
(90) days immediately before such sale, transfer or other disposal, Investor
will not sell, transfer or dispose of such Backstop Shares except pursuant to
the Investor Resale Registration Statement or other effective registration
statement under the Securities Act covering the sale of such Backstop Shares
(such Backstop Shares when Investor is or has been an Affiliate of Pubco as
described in this sentence, “Affiliate Shares”) or in a transaction that is in
compliance with the Securities Act and applicable state securities laws. Except
as provided in this Agreement, it shall be a condition to any such transfer
described in this Section 5(other than pursuant to the effective Investor Resale
Registration Statement) that Pubco shall be furnished with a written opinion of
counsel to the holder of such Additional Shares or Affiliate Shares, reasonably
satisfactory to Pubco, to the effect that the proposed transfer would be in
compliance with the Securities Act and applicable state securities laws.

 

6. Resale of Shares.

 

(a) Investor acknowledges, and the Broker agrees, that the Broker has been
engaged by Investor to (i) purchase the Backstop Shares on behalf of Investor
prior to the Deadline and allow sufficient time for the settlement of such
purchases prior to the Closing in accordance with Section 2 and (ii) sell the
Backstop Shares (and, following the effectiveness of the Investor Resale
Registration Statement, the Additional Shares and Affiliate Shares) in the open
market on behalf of Investor (and Other Guaranteed Investors) during the ninety
(90) day period following the Closing (the “Resale Period”). Investor agrees
that from the Broker’s engagement by the Investor until the end of the Resale
Period, Investor may not terminate Broker’s engagement without the prior written
consent of Pubco and the Company. At its sole discretion, Pubco may reduce the
Resale Period by up to thirty (30) days; provided, that (i) no such reduction in
the Resale Period shall make the resale period end less than five (5) Trading
Days after the Investor Resale Registration Statement has become effective, and
(ii) Pubco may not reduce the Resale Period under this Agreement unless it also
reduces the Resale Period for all of the Other Guaranteed Investors.

 

(b) Investor hereby acknowledges and agrees that pursuant to this Agreement, it
is giving standing instructions to the Broker during the Resale Period to sell
its Securities on its behalf in accordance with the terms and conditions set
forth in this Agreement and on Exhibit C hereto (the “Sale Conditions”). The
Broker hereby acknowledges and agrees that pursuant to the standing instructions
from Investor, it shall sell the Securities on behalf of Investor in accordance
with the terms and conditions set forth in this Agreement and the Sales
Conditions and in compliance with the Securities Act and applicable state
securities laws. For the avoidance of doubt, during the Resale Period, without
the prior written consent of Pubco, Investor may not sell any Securities except
through the Broker in accordance with the Sale Conditions.

 



3

 



 

(c) Investor shall provide a written report to Pubco, no less than weekly, with
the total number of Backstop Shares and Additional Shares it has sold through
the Broker, and the net proceeds (net of broker’s commissions) from such sales
(“Net Proceeds”), and shall provide a final written report with respect to such
matters on at the close of trading on the last day of the Resale Period (or on
the next Business Day if such date is not a Business Day), in each case, along
with reasonable backup documentation provided by the Broker for such sales and
other backup documentation reasonably requested by Pubco. In the event that at
the end of the Resale Period the Broker has not been able to sell all of the
Securities in the open market in accordance with this Agreement, Pubco shall
purchase any remaining unsold Securities from the Broker on behalf of Investor
at a price per share equal to the VWAP (as defined in the Business Combination
Agreement) of the Pubco Ordinary Shares over the ten (10) Trading Days ending on
the close of business on the principal securities exchange or securities market
on which the Pubco Ordinary Shares are then traded as of the last day of the
Resale Period (as equitably adjusted for share splits or dividends,
combinations, recapitalizations and the like during such ten Trading Day
period); provided, that in no event shall Pubco be obligated to purchase any
remaining unsold Securities from the Broker to the extent that the Net Proceeds
from any such sale would be in excess of the Guaranteed Amount with respect to
such Securities. For purposes of this Agreement, (i) a “Business Day” shall mean
any day that is not a Saturday, a Sunday or a day on which commercial banks in
New York City are required or authorized to be closed, and (ii) a “Trading Day”
shall mean a day during which trading in the Common Stock generally occurs on
the NASDAQ Capital Market or, if the Common Stock is not listed on the NASDAQ
Capital Market, on the principal other national or regional securities exchange
on which the Common Stock is then listed or, if the Common Stock is not listed
on a national or regional securities exchange, on the principal other market on
which the Common Stock is then listed or admitted for trading. Investor
acknowledges that it is a sophisticated investor engaged in the business of
assessing and assuming investment risks with respect to securities, including
Pubco’s securities, and further acknowledges in the event that Pubco is required
or permitted to repurchase its securities pursuant to this Section 6(c) or
Exhibit C, Investor understands and acknowledges that Pubco may have material
non-public information of or regarding Pubco or its securities (“Non-Public
Information”), which Non-Public Information may be material to a reasonable
investor when making an investment decision. Investor hereby waives any claim,
or potential claim, it has or may have against Pubco or Pubco’s Representatives
relating to Pubco’s possession of Non-Public Information in connection with
Pubco’s purchase of any Pubco securities from Investor pursuant to this Section
6(c) or Exhibit C.

 

7. Guaranty.

 

(a) Pubco hereby guarantees to Investor, subject to the provisions hereof, that
the aggregate Net Proceeds received by Investor from all sales of Investor’s
Backstop Shares and Additional Shares (including repurchases by Pubco pursuant
to the last sentence of Section 6) shall be not less than one hundred and ten
percent (110%) of Investor’s Aggregate Purchase Price (the “Guaranteed Amount”).

 

(b) In the event that the Net Proceeds received by Investor as of the second
Business Day after the end of the Resale Period shall be less than Investor’s
Guaranteed Amount (the “Shortfall”), Pubco and Investor shall, on the second
Business Day after the end of the Resale Period instruct the Escrow Agent in
accordance with the Escrow Agreement to pay (i) to Investor’s brokerage account
with the Broker (the “Broker Account”), the aggregate amount of the Shortfall
and (ii) to Pubco the remaining balance of the funds in the Escrow Account.

 

(c) Notwithstanding anything to the contrary contained herein, Pubco’s
obligations under this Section 7 shall be limited to the funds held in the
Escrow Account with respect to the Escrow Amount (including earnings thereon, if
any) (the “Escrow Funds”), and if the Shortfall is in excess of the Escrow
Funds, Pubco shall not be required to make any payment with respect to such
excess Shortfall. Upon making such payment from the Escrow Account to the Broker
Account, the balance of the Escrow Funds shall be delivered to Pubco. Upon
making such payment to the Broker Account, Pubco shall have no continuing
obligations under this Section 7, and Investor’s sole recourse should it not
receive the Shortfall shall be to seek payment from the Broker, and Investor
shall have in no circumstance have recourse against Pubco or its officers or
directors.

 



4

 



 

8. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of Investor. Investor hereby represents, warrants and covenants to the
Company and Pubco as follows:

 

(a) Investor will be purchasing the Backstop Shares and receiving the Additional
Shares for its own account, not as a nominee or agent. Investor will not sell,
assign or transfer any Securities at any time in violation of the Securities Act
or applicable state securities laws. Investor acknowledges that the Additional
Shares and Affiliate Shares cannot be sold unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available. Investor understands that the Additional Shares
(A) have not been registered under the Securities Act or any state securities
laws, (B) have been offered and will be sold in reliance upon an exemption from
the registration and prospectus delivery requirements of the Securities Act, and
(C) will be issued in reliance upon exemptions from the registration and
prospectus delivery requirements of state securities laws which relate to
private offerings. Pursuant to the foregoing, Investor acknowledges that until
such time as the resale of the Additional Shares and any Affiliate Shares have
been registered under the Securities Act as contemplated hereby or may otherwise
may be sold pursuant to an exemption from registration, the certificates
representing any Additional Shares or Affiliate Shares acquired or held by
Investor shall bear a customary restrictive legend (and a stop-transfer order
may be placed against transfer of the certificates evidencing such Additional
Shares and Affiliate Shares) reflecting such limitations in form and substance
reasonably acceptable to Pubco. Additionally, Investor acknowledges that the
Securities may include additional legends in form and substance reasonably
acceptable to Pubco reflecting the transfer restrictions under this Agreement
that apply during the Resale Period.

 

(b) Investor has knowledge, skill and experience in financial, business and
investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting Investor’s
interest in connection with the acquisition of the Securities. Investor
understands that the acquisition of the Securities is a speculative investment
and involves substantial risks and that Investor could lose its entire
investment. Further, Investor has (i) carefully read and considered the risks
identified in the Disclosure Documents (as defined below) and (ii) carefully
considered the risks related to the Business Combination, the Company, Pubco and
Reebonz and has taken full cognizance of and understands all of the risks
related to the Company, Pubco, Reebonz, the Business Combination, the Securities
and the transactions contemplated hereby, including the purchase of the
Securities. Acknowledging the very significant tax impact analysis and other
analyses that is warranted in determining the consequences to it of purchasing
and owning the Securities, to the extent deemed necessary by Investor, Investor
has had the opportunity to retain, at its own expense, and relied upon,
appropriate professional advice regarding the investment, tax and legal merits
and consequences of the foregoing, including purchasing and owning the
Securities. Investor has the ability to bear the economic risks of Investor’s
investment in the Company, including a complete loss of the investment, and
Investor has no need for liquidity in such investment.

 

(c) Investor has been furnished by the Company and Pubco all information (or
provided access to all information it reasonably requested) regarding the
business and financial condition of the Company, Pubco, Reebonz, the expected
plans for future business activities, and the merits and risks of an investment
in the Securities which Investor has reasonably requested or otherwise needs to
evaluate the investment in the Securities. Investor is in receipt of and has
carefully read and understands the following items (collectively, the
“Disclosure Documents”): (i) the IPO Prospectus; (ii) each filing made by the
Company and Pubco with the SEC following the filing of the IPO Prospectus
through the date of this Agreement; (iii) the Business Combination Agreement
(including any amendment thereto), a copy of which has been filed by the Company
with the SEC; and (iv) the Proxy Statement and the matters proposed to be voted
on pursuant thereto, a copy of which has been filed by the Company with the SEC.
Investor understands the significant extent to which certain of the disclosures
contained in items (i) and (ii) above shall no longer apply following the
Closing. Investor acknowledges that none of the Company, Pubco nor Reebonz nor
any of respective Affiliates has made or makes any representation or warranty to
Investor in respect of the Company, Pubco, Reebonz or the Business Combination,
other than the representations and warranties contained in this Agreement.

 

(d) In making its investment decision to acquire the Securities, Investor is
relying solely on investigations made by Investor and its Representatives. The
offer to sell the Additional Shares was communicated to Investor in such a
manner that Investor was able to ask questions of and receive answers from the
management of the Company and Pubco concerning the terms and conditions of the
proposed transaction and that at no time was Investor presented with or
solicited by or through any advertisement, article, leaflet, public promotional
meeting, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or meeting or any other form of general or public advertising or solicitation.

 



5

 



 

(e) Investor acknowledges that it has been advised that: (i) The Securities have
not been approved or disapproved by the SEC or any state securities commission
nor has the SEC or any state securities commission passed upon the accuracy or
adequacy of any representations by the Company. Any representation to the
contrary is a criminal offense. (ii) In making an investment decision, Investor
must rely on its own examination of the Company, Pubco, Reebonz, the Business
Combination, and the Securities, including the merits and risks involved. The
Securities have not been recommended by any federal or state securities
commission or regulatory authority. Furthermore, the foregoing authorities have
not confirmed the accuracy or determined the adequacy of any representation. Any
representation to the contrary is a criminal offense. (iii) The Additional
Shares and Affiliate Shares will be “restricted securities” within the meaning
of Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom. Investor is aware of the
provisions of Rule 144 are not currently available and, in the future, may not
become available for resale of any of the Additional Shares and Affiliate Shares
and that the Pubco is an issuer subject to Rule 144(i) under the Securities Act.

 

(f) Investor further represents and warrants that it is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act, and Investor has executed the Investor Questionnaire
attached hereto as Exhibit D (the “Investor Questionnaire”) and shall provide to
the Company and Pubco an updated Investor Questionnaire for any change in
circumstances at any time on or prior to the Closing. As of the date of this
Agreement and at all times during the Resale Period, Investor and its Affiliates
do not have, and during the 30 day period prior to the date of this Agreement,
Investor and its Affiliates have not, in a seller, transferor or other similar
capacity, entered into, any “put equivalent position” as such term is defined in
Rule 16a-1 of under the Exchange Act or short sale positions with respect to the
securities of the Company or, following the Closing, the securities of Pubco. In
addition, Investor shall comply with all applicable provisions of Regulation M
promulgated under the Securities Act.

 

(g) If Investor is a natural person, he or she has reached the age of majority
in the state in which Investor resides, has adequate means of providing for
Investor’s current financial needs and contingencies, is able to bear the
substantial economic risks of an investment in the Securities for an indefinite
period of time, has no need for liquidity in such investment and, at the present
time, could afford a complete loss of such investment. If Investor is a
partnership, corporation, trust, estate or other entity (an “Entity”): (i) such
Entity has the full legal right and power and all authority and approval
required (a) to execute and deliver, or authorize execution and delivery of,
this Agreement and all other instruments executed and delivered by or on behalf
of such Entity in connection with the acquisition of the Securities, (b) to
delegate authority pursuant to power of attorney and (c) to acquire and hold
such Securities; (ii) the signature of the party signing on behalf of such
Entity is binding upon such Entity; and (iii) such Entity has not been formed
for the specific purpose of acquiring such Securities unless each beneficial
owner of such entity is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, is qualified as an accredited investor
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act and has submitted information substantiating such individual
qualification. If Investor is a retirement plan or is investing on behalf of a
retirement plan, Investor acknowledges that investment in the Securities poses
additional risks including the inability to use losses generated by an
investment in the Securities to offset taxable income.

 



6

 



 

(h) This Agreement has been duly authorized, executed and delivered by Investor
and, assuming the due authorization, execution and delivery of this Agreement by
the other parties hereto, constitutes a legal, valid and binding obligation of
Investor enforceable against Investor in accordance with its terms, except as
such enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws in effect that limit creditors’
rights generally; (ii) equitable limitations on the availability of specific
remedies; (iii) principles of equity (regardless of whether such enforcement is
considered in a proceeding in law or in equity); and (iv) to the extent rights
to indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws (collectively, the “Enforceability
Exceptions”).

 

(i) Investor understands and confirms that the Company and Pubco will rely on
the representations and covenants contained herein in effecting the transactions
contemplated by this Agreement. All representations and warranties provided to
the Company furnished by or on behalf of Investor, taken as a whole, are true
and correct and do not contain any untrue statement of material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Investor agrees to furnish the Company and Pubco with such other information as
either of them may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company and Pubco
immediately of any material change in the information provided herein that
occurs prior to the acceptance of this Agreement by the Company and Pubco.

 

(j) Neither Investor nor, to the extent it has them, any of its shareholders,
members, managers, general or limited partners, directors, Affiliates or
executive officers (collectively with Investor, the “Covered Persons”), are
subject to any of the “Bad Actor” disqualifications described in Rule 506(d)
under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). Investor has
exercised reasonable care to determine whether any Covered Person is subject to
a Disqualification Event. The acquisition of Securities by Investor will not
subject the Company to any Disqualification Event.

 

9. Representations, Warranties, Understandings, Risk Acknowledgments, and
Covenants of Pubco and the Company. Each of Pubco and the Company hereby
represents, warrants and covenants to Investor as follows:

 

(a) Subject to obtaining all required approvals necessary in connection with the
consummation and performance of the Business Combination Agreement (including
the approval by the Company’s stockholders at the Special Meeting of the matters
described in clause (i) of Section 1(b)), (i) each of Pubco and the Company has
all requisite corporate power and authority to enter into and perform it
obligations under this Agreement and the Escrow Agreement, and (ii) the delivery
and performance of this Agreement and the Escrow Agreement by Pubco and the
Company and the consummation by each of them of the transactions contemplated
hereby and thereby have been duly and validly authorized by all requisite
corporate action, and no other proceedings on Pubco’s or the Company’s part are
necessary to authorize the execution, delivery or performance of this Agreement
or the Escrow Agreement.

 

(b) This Agreement has been, and upon its execution and delivery by Pubco and
the Company the Escrow Agreement shall be, duly authorized, executed and
delivered by each of Pubco and the Company and, assuming the due authorization,
execution and delivery of this Agreement and the Escrow Agreement by the other
parties hereto and thereto, constitutes a legal, valid and binding obligation of
each such party enforceable against such party in accordance with its terms,
except as such enforceability may be limited by the Enforceability Exceptions.

 



7

 



 

(c) There are no restrictions, including under the Trust Agreement, prohibiting
the Company upon the Closing from transferring the Escrow Amount from the Trust
Account to the Escrow Account in accordance with this Agreement and the Escrow
Agreement or from transferring the monies from the Trust Account to the Broker
Account to the extent required by the terms of this Agreement.

 

(d) The Company and Pubco understand and confirm that Investor will rely on the
representations and covenants contained herein in effecting the transactions
contemplated by this Agreement. All representations and warranties provided to
Investor in this Section 9 furnished by or on behalf of the Company or Pubco,
taken as a whole, are true and correct and do not contain any untrue statement
of material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. The Company and Pubco agree to furnish Investor with
such other information as it may reasonably request in order to verify the
accuracy of the information contained in this Section 9 and agrees to notify
Investor immediately of any material change in the information provided in this
Section 9 that occurs prior to the acceptance of this Agreement by the Company
and Pubco.

 

10. Waiver Against Trust. Investor understands that, as described in the IPO
Prospectus, the Company has established a trust account (the “Trust Account”)
containing the proceeds of its initial public offering (the “IPO”) and the
overallotment shares acquired by its underwriters and from certain private
placements occurring simultaneously with the IPO (including interest accrued
from time to time thereon) for the benefit of the Company’s public stockholders
and underwriters (the “Public Stockholders”), and that, except as otherwise
described in the IPO Prospectus, the Company may disburse monies from the Trust
Account only: (a) to the Public Stockholders in the event they elect to redeem
their Common Stock in connection with the consummation of the Company’s initial
business combination (as such term is used in the IPO Prospectus), (b) to the
Public Stockholders if the Company fails to consummate its initial business
combination within twelve (12) months (or up to twenty (21) months if extended
pursuant to the terms of its organizational documents) after the closing of the
IPO, (c) to pay any taxes and for working capital purposes from the interest
accrued in the Trust Account, and (d) to the Company after or concurrently with
the consummation of its initial business combination. For and in consideration
of the Company entering into this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Investor hereby agrees on behalf of itself and its Affiliates that,
notwithstanding anything to the contrary in this Agreement, neither Investor nor
its Affiliates do now or shall at any time hereafter have any right, title,
interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, or make any claim against the Trust Account (including
any distributions therefrom), regardless of whether such claim arises as a
result of, in connection with or relating in any way to, this agreement or any
proposed or actual business relationship between the Company or its
Representatives, on the one hand, and Investor or its Representatives, on the
other hand, or any other matter, and regardless of whether such claim arises
based on contract, tort, equity or any other theory of legal liability
(“Released Claims”). Investor on behalf of itself and its Affiliates hereby
irrevocably waives any Released Claims that Investor or its Affiliates may have
against the Trust Account (including any distributions therefrom) now or in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company or its Representatives and will not seek recourse
against the Trust Account (including any distributions therefrom) for any reason
whatsoever. Investor agrees and acknowledges that such irrevocable waiver is
material to this Agreement and specifically relied upon by the Company and its
Affiliates to induce the Company to enter in this Agreement, and Investor
further intends and understands such waiver to be valid, binding and enforceable
against Investor and each of its Affiliates under applicable law.
Notwithstanding the foregoing, this Section 10 shall not affect any rights of
the Investor or its Affiliates as a Public Stockholder to receive distributions
from the Trust Account in its capacity as a Public Stockholder (but subject to
the agreements of Investor in Section 1(b)). Notwithstanding anything to the
contrary contained in this Agreement, this Section 10 shall survive termination
or expiration of this Agreement for any reason. For purposes of this Agreement,
the term “Representatives” shall mean, with respect to any party, its Affiliates
and the respective officers, directors, managers, employees, consultants,
advisors, agents and other legal representatives of such party and its
Affiliates.

 



8

 



 

11. Expenses. Each party hereto shall pay all of its own expenses in connection
with this Agreement and the transactions contemplated hereby; provided, that
Pubco and the Company hereby agree that they will be responsible for and bear
the cost of any broker fees of the Broker incurred in connection with any
purchases or sales of Securities on behalf of the Investor under this Agreement,
and that Pubco will be responsible for the costs and expenses of the Escrow
Agent under the Escrow Agreement.

 

12. Survival. All representations, warranties and covenants of Investor
contained in Section 8 of this Agreement and of Pubco and the Company contained
in Section 9 of this Agreement shall survive until the earlier of (a) the
Closing and (b) the Termination Date. Investor acknowledges the meaning and
legal consequences of the representations, warranties and covenants contained
herein and that the Company and Pubco have relied upon such representations,
warranties and covenants in determining Investor’s qualification and suitability
to purchase or acquire the Securities.

 

13. Notices. All notices, consents, waivers and other communications hereunder
will be in writing and will be deemed to have been duly given when delivered (i)
in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one (1) Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address as shall be specified by like
notice):

 

If to the Company or Pubco at or prior to the Closing, to:

 

Draper Oakwood Technology Acquisition, Inc.
c/o Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

with copies (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Stuart Neuhauser, Esq. and Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com; ellenoff@egsllp.com

 

and

 

Reebonz Limited
5 Tampines North Drive 5
Singapore 528548
Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

and

 

Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1
Singapore 048624
Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 





9

 



 



If to the Company or Pubco after the Closing, to: with copies (which will not
constitute notice) to:     Reebonz Holding Limited
5 Tampines North Drive 5
Singapore 528548 Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1
Singapore 048624



 

Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 

and

 

Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Stuart Neuhauser, Esq. and Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com; ellenoff@egsllp.com

 

If to the Broker to:

 

Cowen and Company, LLC
262 Harbor Drive
Stamford, CT. 06902
Attn: Tim Manning, Managing Director Special Situations
Telephone No.: ______________________
Email: _____________________________

 

If to Investor, to the address of Investor set forth on the signature page
hereto.

 

14. Notification of Changes. Investor agrees to notify the Company and Pubco
immediately upon the occurrence of any event that would cause any
representation, warranty, covenant or other statement contained in this
Agreement to be false or incorrect or of any change in any statement made
herein.

 

15. Entire Agreement; Amendments; Waiver. This Agreement, together with the
exhibits hereto, constitutes the entire agreement of Investor, the Company,
Pubco and the Broker relating to the matters contained herein and therein,
superseding all prior contracts or agreements, whether oral or written;
provided, that the foregoing will not affect any confidentiality obligations of
Investor to the Company, Pubco or Reebonz pursuant to any confidentiality
agreements entered into by Investor prior to the date hereof. This Agreement may
not be amended, modified or terminated except by an instrument in writing signed
by the Company, Pubco and Investor, and with respect to Sections 6(a), 6(b), 13,
15 through 21 and 24 hereof and Exhibit C hereto, the Broker. This Agreement may
not be waived except by an instrument in writing signed by the party against
whom enforcement of waiver is sought.

 

16. Assignment; Binding Effect. This Agreement shall not be assigned without the
prior written consent of the Company, Pubco and Investor (not to be unreasonably
withheld, delayed or conditioned), and any assignment without such consent shall
be null and void ab initio. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
successors and assigns, and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by and be binding
upon such heirs, executors, administrators, successors, legal representatives
and assigns. This Agreement does not confer any rights or remedies upon any
person or entity other than the parties hereto and their heirs, successors and
permitted assigns, provided, however, that Reebonz is an intended third-party
beneficiary of this Agreement, and each party hereby acknowledges and agrees
that Reebonz has the right prior to the Closing to cause the Company and Pubco
to enforce their respective rights and perform their respective obligations
under this Agreement.

 



10

 



 

17. Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
New York without regard to the conflict of laws principles thereof. Any action,
litigation, claim or other legal proceeding (a “Proceeding”) arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate court
thereof) (the “Specified Courts”). Each party hereto (and Reebonz to the extent
of its third party beneficiary rights) hereby (a) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Proceeding arising
out of or relating to this Agreement and (b) irrevocably waives, and agrees not
to assert by way of motion, defense or otherwise, in any such Proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the Proceeding is brought in an inconvenient forum, that the venue of the
Proceeding is improper, or that this Agreement or the transactions contemplated
hereby may not be enforced in or by any Specified Court. Each party (and Reebonz
to the extent of its third party beneficiary rights) agrees that a final
judgment in any Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party irrevocably consents to the service of the summons and complaint and
any other process in any other Proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 13. Nothing in this Section 17 shall affect the
right of any party to serve legal process in any other manner permitted by law.
Each party hereto (and Reebonz to the extent of its third party beneficiary
rights) hereby waives to the fullest extent permitted by applicable law any
right it may have to a trial by jury with respect to any Proceeding directly or
indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby.

 

18. Specific Performance. Each party acknowledges that the rights of each party
to consummate the transactions contemplated by this Agreement are unique,
recognizes and affirms that in the event of a breach of this Agreement by any
party, money damages may be inadequate and the non-breaching party (or Reebonz)
may have not adequate remedy at law, and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by an applicable party in accordance with their specific terms or were
otherwise breached. Accordingly, each party (and Reebonz as a third party
beneficiary) shall be entitled to seek an injunction or restraining order to
prevent breaches of this Agreement and to seek to enforce specifically the terms
and provisions hereof, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

19. Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



11

 



 

20. Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

21. Interpretation. The headings, titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import shall be deemed in each
case to refer to this Agreement as a whole and not to any particular section or
other subdivision of this Agreement; and (iv) the term “Dollars” or “$” means
U.S. dollars. The parties have participated jointly in the negotiation and
drafting of this Agreement. Consequently, in the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

 

22. Counsel. Investor hereby acknowledges that the Company and Pubco and their
respective counsel represent the interests of the Company and Pubco,
respectively, and not those of Investor in any agreement (including this
Agreement) to which the Company or Pubco is a party.

 

23. Information; Confidentiality. Without limiting any pre-existing
confidentiality obligations of Investor, Investor agrees that it will not, until
the Closing, without the Company’s and Pubco’s prior written consent, disclose
to any other person or entity the nature, extent or fact that Investor is
entering this Agreement or the terms and conditions hereof, or any information
Investor may receive in connection with this Agreement (in each case to the
extent the Company or Pubco or their respective Representatives have
communicated the confidentiality thereof) other than (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case Investor agrees, to the extent not prohibited by
applicable law, to inform the Company and Pubco promptly thereof prior to such
disclosure and cooperate with any efforts by the Company or Pubco to prevent or
limit such disclosure), (b) to the extent that such information is or becomes
publicly available other than by reason of disclosure by Investor or its
Representatives in violation of this Agreement, or (c) to Investor’s
Representatives who need to know such information and who are informed of the
confidential nature of such information and are obligated to keep such
information confidential. Investor will cause its Representatives to comply with
the confidentiality provisions of this Agreement as fully as if they were a
party hereto and will be responsible for a breach of the confidentiality
provisions of this Agreement by any such Representatives. In addition, Investor
shall not, for a period of six (6) months from the date hereof, make any public
disclosure of the nature, extent or fact that Investor is entering this
Agreement or the terms and conditions hereof, without the prior written consent
of the Company and Pubco.

 

24. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement. A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

 

{Signature pages follow}

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written above.

 



  The Company:       DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.         By: /s/
Aamer Sarfraz     Name:  Aamer Sarfraz     Title:  Chief Executive Officer      
  Pubco:         DOTA HOLDINGS LIMITED         By: /s/ Aamer Sarfraz    
Name:  Aamer Sarfraz     Title:  Director         The Broker:         Solely
with respect to Sections 6(a), 6(b), 13, 15 through 21 and 24 hereof and Exhibit
C hereto:         COWEN AND COMPANY, LLC         By: /s/ Tim Manning    
Name:  Tim Manning     Title:  MD



 



{Additional Signature Pages Follow}



 



{Signature Page to Backstop Agreement}



 

 

 

 

 



  Accepted and agreed, effective as of the date first set forth above:      
Name of Investor:       Vertex Co-Investment Fund Pte. Ltd.   [Please print full
name of Investor (individual or entity)]       Signature:       /s/ Chua Kee
Lock   [Authorized signature of Investor]       Name of Signatory:       Chua
Kee Lock   [Please print full name of authorized signatory if Investor is an
entity]       Title of Signatory:       Director   [Please print title of
authorized signatory if Investor is an entity]       Total Number of Purchased
Shares:       U.S. $ 5m worth of DOTA shares           Address for Notice:      
250 North Bridge Rd, #11-01   Singapore 179101      
Facsimile:  ____________________   Telephone:  ___________________  
Email:  _______________________

 



{Signature Page to Backstop Agreement}

 



 

 



 

Exhibit A

Form of Escrow Agreement

 

 

See attachment.

 



A-1

 

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made as of December 14, 2018 by and
among Draper Oakwood Technology Acquisition, Inc., a Delaware corporation (the
“Company”), DOTA Holdings Limited, a Cayman Islands exempted company (“Pubco”),
Vertex Co-Investment Fund Pte. Ltd. (“Investor”), and Continental Stock Transfer
& Trust Company, as escrow agent (the “Escrow Agent”).

 

WHEREAS, the Company and Pubco are parties to that certain Business Combination
Agreement, dated as of September 4, 2018 (as amended, the “Business Combination
Agreement”), by and among the Company, Pubco, DOTA Merger Subsidiary Inc., a
Delaware corporation and a wholly owned subsidiary of Pubco, Draper Oakwood
Investments, LLC (solely in the capacity as the Purchaser Representative
thereunder), Reebonz, Limited, a Singapore corporation (“Reebonz”), and the
shareholders of Reebonz named therein, pursuant to which the parties will
consummate a business combination where Reebonz will become a wholly-owned
subsidiary of Pubco (the “Business Combination”);

 

WHEREAS, in connection with the Business Combination, the Company, Pubco,
Investor and Cowen and Company, LLC (the “Broker”) have entered into that
certain Backstop Agreement, dated as of December 14, 2018 (the “Backstop
Agreement”);

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Backstop
Agreement, Investor has agreed to purchase through the Broker a specified number
of shares of Class A common stock of the Company in the open market or in
privately negotiated transactions with third parties (together with any Pubco
ordinary shares issued in exchange for shares of the Company’s Class A common
stock in connection with the Business Combination, the “Backstop Shares”);

 

WHEREAS, in accordance with Section 3 of the Backstop Agreement the Company
agreed to establish a segregated escrow account (the “Escrow Account”) and to
direct Continental Stock Transfer & Trust Company, in its capacity as the
trustee (the “Trustee”) of the Company’s trust account (the “Trust Account”)
under the Investment Management Trust Agreement, dated as of September 14, 2017,
by and between the Company and the Trustee, to deliver from the Trust Account an
amount equal to the number of Backstop Shares held by Investor and not redeemed
in accordance with the Backstop Agreement multiplied by the Redemption Price (as
defined in the Backstop Agreement) (the “Escrow Amount”) to be held and
disbursed in accordance with this Agreement, subject to the terms and conditions
of the Backstop Agreement; and

 

WHEREAS, the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows: 

 

1. Appointment; Cash Placed in Escrow. Pubco, the Company and Investor hereby
appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent hereby accepts such appointment and agrees to act
as escrow agent in accordance with the terms and conditions set forth herein. As
of the consummation of the Business Combination, the Company shall immediately
direct the Trustee to deposit or cause to be deposited with the Escrow Agent the
Escrow Amount to be held in escrow in the Escrow Account in accordance with this
Agreement. The Escrow Agent will issue to Pubco, the Company and Investor its
written confirmation of the receipt of the Escrow Amount.

 



1

 



 

2. Maintenance of the Escrow Funds. Upon delivery of the Escrow Amount to the
Escrow Agent, the Escrow Amount, together with all interest, dividends, gains
and other income thereon (collectively, “Earnings” and, the Escrow Amount,
together with the Earnings, as reduced by any disbursements from the Escrow
Account by the Escrow Agent in accordance with the terms of this Agreement, the
“Escrow Funds”), shall be held by the Escrow Agent in the Escrow Account in
accordance with the terms of this Agreement. The Escrow Funds shall be placed in
a “noninterest-bearing deposit account” insured by the Federal Deposit Insurance
Corporation to the applicable limits. While the funds are on deposit, the Escrow
Agent may earn bank credits or other consideration. The Escrow Funds shall at
all times remain available for distribution in accordance with the terms of this
Agreement. During the term of this Agreement, the Escrow Agent shall hold the
Escrow Funds in the Escrow Account, and shall not sell, transfer, dispose of,
lend or otherwise subject to any lien, attachment or other encumbrance any of
the Escrow Funds except until and to the extent that they are disbursed in
accordance with Section 3 below.

 

3. Disbursement of the Escrow Funds. The Escrow Agent shall hold the Escrow
Funds and shall deliver the Escrow Funds (or the applicable portion thereof) to
the Investor’s brokerage account with the Broker and/or to Pubco, in any case in
accordance with the terms of the Backstop Agreement and pursuant to a written
instruction executed by Pubco and Investor.

 

4. Tax Matters. For all U.S. and foreign tax purposes, except as required by
applicable law, Pubco shall be the owner of the Escrow Funds while held in the
Escrow Account and until released in accordance with this Agreement, and all
Earnings earned with respect to the Escrow Funds while held by the Escrow Agent
shall be treated as earned by Pubco until released. The Escrow Agent shall have
the right to deduct and withhold taxes from any payments to be made hereunder if
such withholding is required by law and to request and receive any necessary tax
forms, including Form W-9 or the appropriate series of Form W-8, as applicable,
or any similar information, from the applicable recipient of Escrow Funds.

 

5. Duties. The Escrow Agent’s duties are entirely ministerial and not
discretionary, and the Escrow Agent will be under no duty or obligation to do or
to omit the doing of any action with respect to any Escrow Funds, except to give
notice, provide monthly reports, make disbursements, keep an accurate record of
all transactions with respect to the Escrow Funds, hold the Escrow Funds in
accordance with the terms of this Agreement and to comply with any other duties
expressly set forth in this Agreement. The Escrow Agent shall not have any
interest in any Escrow Funds, but shall serve as escrow holder only and have
only possession thereof. Nothing contained herein shall be construed to create
any obligation or liability whatsoever on the part of the Escrow Agent to anyone
other than the parties to this Agreement. There are no third party beneficiaries
to this Agreement.

 

6. Monthly Reports Upon Request. The Escrow Agent shall provide monthly account
statements to Pubco and Investor with respect to the Escrow Account. Pubco and
Investor shall have one hundred twenty (120) days to object in writing to such
reports. If no written notice detailing a party's objections has been received
by the Escrow Agent within this period, an acceptance of such reports shall be
deemed to have occurred.

 

7. Authorized Parties; Reliance. Pubco, the Company and Investor agree to
provide, on Exhibit A (as it may be amended from time to time) to this
Agreement, the names and specimen signatures of those persons who are authorized
to issue notices and instructions to the Escrow Agent and execute required
documents under this Agreement. The Escrow Agent may rely and shall be protected
in acting or refraining from acting upon any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper party or parties. The Escrow Agent is
entitled to rely on, and shall be fully protected in relying on, the
instructions and notices from any one of the authorized signers, as identified
on the attached Exhibit A (as it may be amended from time to time) to this
Agreement, from each of Pubco, the Company and Investor, either acting alone,
until such time as their authority is revoked in writing, or until successors
have been appointed and identified by notice in the manner described in Section
13 below.

 



2

 



 

8. Good Faith. The Escrow Agent shall not be liable for any action taken by it
in good faith and reasonably believed by it to be authorized or within the
rights or powers conferred upon it by this Agreement and may consult with
counsel of its own choice and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel.

 

9. Right to Resign. The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving such notice in writing of such
resignation specifying a date when such resignation shall take effect, which
shall be a date not less than sixty (60) days after the date of the notice of
such resignation. Similarly, the Escrow Agent may be removed and replaced
following the giving of thirty (30) days’ notice to the Escrow Agent by Pubco,
the Company and Investor. In either event, Pubco, the Company and Investor shall
agree upon a successor Escrow Agent. If Pubco, the Company and Investor are
unable to agree upon a successor or shall have failed to appoint a successor
prior to the expiration of sixty (60) days following the date of resignation or
thirty (30) days following the date of removal, the then-acting Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent or otherwise appropriate relief, and any such resulting appointment
shall be binding upon all of the parties hereto. Pubco and the Company shall
procure and ensure that any successor Escrow Agent shall execute and deliver to
the predecessor Escrow Agent, Pubco, the Company and Investor an instrument
accepting such appointment and the transfer of the Escrow Funds and agreeing to
the terms of this Agreement.

 

10. Compensation. The Escrow Agent shall be entitled to receive the fees as set
forth on Exhibit B for the services to be rendered hereunder, and to be paid or
reimbursed for all reasonable documented out-of-pocket expenses, disbursements
and advances, including reasonable documented out-of-pocket attorneys’ fees,
incurred or paid in connection with carrying out its duties hereunder, such
amounts to be paid by Pubco and/or the Company.

 

11. Indemnification. Pubco hereby agrees to indemnify the Escrow Agent for, and
to hold it harmless against any loss, liability or expense incurred without
gross negligence or willful misconduct on the part of the Escrow Agent, arising
out of or in connection with its entering into this Agreement and carrying out
its duties hereunder.

 

12. Disputes. If a controversy arises among the parties hereto as to whether or
not or to whom the Escrow Agent shall transfer all or any portion of any Escrow
Funds, or as to any other matter arising out of or relating to this Agreement or
any Escrow Funds, the Escrow Agent shall not be required to determine the same,
shall not make any transfer of and shall retain the Escrow Funds in dispute
without liability to anyone until the rights of the parties to the dispute shall
have finally been determined by mutual written agreement of Pubco, the Company
and Investor, or by a final non-appealable judgment or order of a Specified
Court (as defined below), but the Escrow Agent shall be under no duty whatsoever
to institute or defend any such proceedings. The Escrow Agent shall be entitled
to assume that no such controversy has arisen unless it has received notice of
such controversy or conflicting written notices from the parties to this
Agreement.



 

3

 

 

13. Notices. Except to the extent expressly set forth herein, all notices and
communications hereunder shall be in writing and shall be deemed to be given if
(a) delivered personally, (b) sent by facsimile or email (with affirmative
confirmation of receipt), (c) sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (d) sent by registered or certified
mail, return receipt requested, postage prepaid to the parties as follows:

 

If to the Company or Pubco, to:

 

Reebonz Holding Limited
5 Tampines North Drive 5
Singapore 528548
Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

with copies (which will not constitute notice) to:

 

Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1
Singapore 048624
Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 

and

 

Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Stuart Neuhauser, Esq. and Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com; ellenoff@egsllp.com

 

If to Investor, to:

 

Vertex Co-Investment Fund Pte. Ltd.
250 North Bridge Rd. #11-01
Singapore 179101
Attention: Chua Kee Lock
Facsimile No.:_________________
Telephone No.: ________________
Email: _______________________

 

 

If to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attention: Francis Wolf & Patrick Small
Email: _________________________________
Telephone No: __________________________



 

or at such other address as any of the above may have furnished to the other
parties in a notice duly given as provided herein. Any such notice or
communication given in the manner specified in this Section 13 shall be deemed
to have been given (i) on the date personally delivered or transmitted by
facsimile or email (with affirmative confirmation of receipt), (ii) one (1)
Business Day after the date sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (iii) three (3) Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid.

 



4

 



 

14. Term. This Agreement shall terminate upon the final, proper and complete
distribution of all Escrow Funds in accordance with the terms hereof; provided,
that Pubco’s obligations under the last sentence of Section 11 hereof shall
survive any termination of this Agreement.

 

15. Entire Agreement. The terms and provisions of this Agreement (including the
Exhibits hereto, which are hereby incorporated by reference herein) constitute
the entire agreement between the Escrow Agent and the other parties hereto with
respect to the subject matter hereof; provided, that nothing herein shall affect
the Backstop Agreement or the Business Combination Agreement, or any of the
rights or obligations of the respective parties thereunder. The actions of the
Escrow Agent shall be governed solely by this Agreement.

 

16. Amendment; Waiver. This Agreement may be amended or modified only by a
written instrument duly signed by the parties hereto, and any provision hereof
may be waived only by a written instrument duly signed by the party against whom
enforcement of such waiver is sought.

 

17. Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or entities or circumstances will be interpreted so as reasonably to
effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

18. Further Assurances. From time to time on and after the date hereof, Pubco,
the Company and Investor shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do and cause to be done
such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

19. Accounting. In the event of the resignation or removal of the Escrow Agent,
upon the termination of this Agreement or upon demand at any time of any of
Pubco, the Company or Investor under reasonable circumstances, the Escrow Agent
shall render to Pubco, the Company, Investor and the successor escrow agent (if
any) an accounting (free of charge) in writing of the property constituting the
Escrow Funds.

 



5

 



 

20. Interpretation. The parties acknowledge and agree that: (a) this Agreement
is the result of negotiations between the parties and will not be deemed or
construed as having been drafted by any one party, (b) each party and its
counsel have reviewed and negotiated the terms and provisions of this Agreement
(including any Exhibits attached hereto) and have contributed to its revision
and (c) the rule of construction to the effect that any ambiguities are resolved
against the drafting party will not be employed in the interpretation of this
Agreement. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. In this Agreement, unless the context otherwise requires: (i) words
of the masculine, feminine or neuter gender will include the masculine, neuter
or feminine gender, and words in the singular number or in the plural number
will each include, as applicable, the singular number or the plural number; (ii)
reference to any person or entity includes such person’s or entity’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Agreement, and reference to a person or entity in a particular
capacity excludes such person or entity in any other capacity; (iii) reference
to any law means such law as amended, modified codified or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder; (iv) any agreement or instrument defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement or instrument as from time to time amended, modified or supplemented,
including by waiver or consent and references to all attachments thereto and
instruments incorporated therein; (v) the words “herein, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (vi) the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”; (vii) any reference
herein to “dollars” or “$” shall mean United States dollars; and (viii)
reference to any Section or Exhibit means such Section hereof or Exhibit hereto.

 

21. Successors and Assigns. This Agreement and the rights and obligations
hereunder may not be assigned without the prior written consent of each of the
parties hereto (such consent not to be unreasonably withheld, delayed or
conditioned), and any purported assignment without such consent shall be null
and void ab initio. This Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

 

22. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder will
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor will
any single or partial exercise of any such right preclude any other (or further)
exercise thereof or of any other right. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive to or exclusive of, any
rights or remedies otherwise available to a party hereunder.

 

23. Governing Law; Venue. The terms and provisions of this Agreement shall be
construed and enforced in accordance with the laws of the State of New York
without reference to its conflict of law provisions. Subject to Section 12, each
of the parties hereto irrevocably consents to the exclusive jurisdiction and
venue of any state or federal court located in New York, New York (or in any
appellate court thereof) (the “Specified Courts”), in connection with any matter
based upon or arising out of this Agreement or the matters contemplated herein,
agrees that process may be served upon them in any manner authorized by the laws
of the State of New York for such persons or entities and waives and covenants
not to assert or plead any objection which they might otherwise have to such
jurisdiction, venue and such process.

 

24. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY IN ANY LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER LEGAL
PROCEEDING BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
HERETO AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH
LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER LEGAL PROCEEDING SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES HERETO
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 



6

 



 

25. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

26. U.S. Patriot Act. Pubco, the Company and Investor agree to provide the
Escrow Agent with the information reasonably requested by the Escrow Agent to
verify and record Pubco’s, the Company’s and Investor’s respective identities
pursuant to the Escrow Agent’s procedures for compliance with the U.S. Patriot
Act and any other applicable laws.

 

27. Representations of the Parties. Each of the parties hereto hereby represents
and warrants that as of the date hereof: (a) it has the power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
all such actions have been duly and validly authorized by all necessary
proceedings; and (b) this Agreement has been duly authorized, executed and
delivered by it, and constitutes a legal, valid and binding agreement of it.

 

{Remainder of Page Intentionally Left Blank; Signature Page Follows}

 

7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Escrow Agreement as of
the day and year first above written.

  



  The Escrow Agent:       CONTINENTAL STOCK TRANSFER   & TRUST COMPANY        
By:         Name:     Title:         The Company:       DRAPER OAKWOOD
TECHNOLOGY ACQUISITION, INC.         By:         Name:  Aamer Sarfraz    
Title:  Chief Executive Officer         Pubco:       DOTA HOLDINGS LIMITED      
By:         Name:  Aamer Sarfraz     Title:  Director         Investor:      
VERTEX CO-INVESTMENT FUND PTE. LTD         By:         Name:  Chua Kee Lock    
Title:  Director

 



{Signature Page to Escrow Agreement}



 



 

 

 

EXHIBIT A
AUTHORIZED SIGNERS

 

Pubco:

 

Name   Telephone Number   Specimen Signature 1.           2.          

 

The Company:

  

Name   Telephone Number   Specimen Signature 1.           2.          

 

Investor:

  

Name   Telephone Number   Specimen Signature 1.           2.          

 

 

 

 

EXHIBIT B
FEE INFORMATION

 



Acceptance Fee and Administration fee, first account  $5,500.00  2nd and
subsequent accounts, each  $2,750.00 

 



The acceptance fee and administration fee covers all account set-up services,
the review, negotiation and execution of this Agreement, KYC, OFAC and USA
Patriot Act due diligence, claim instructions and release instructions, on-going
account, compliance review, records retention, and escheat services. The
acceptance fee and administration fee is due and payable upon the effective date
of appointment.

 

See assumptions for duration.

 



Payment processing, per disbursement (first 5 at no additional cost)  $50.00 



 

Out-of-pocket expenses  At cost





 

Out-of-pocket expenses when applicable will be billed at cost at the sole
discretion of Continental Stock Transfer & Trust Company.

 





Extraordinary services  Market rate



 

Fees for services not specifically covered in this schedule will be billed in
accordance with our prevailing rates for such services.

 

These costs may include, but are not limited to, review of IRS Form W-8IMY for
foreign holders, shareholder presentment status updates, shareholder record
adjustments, electronic copies of shareholder presentments and non-standard
shareholder records.

 

Notwithstanding the provisions above, if there are multiple escrow accounts
established in connection with the Backstop Agreement and Other Guaranteed
Agreements (as defined in the Backstop Agreement), (i) with respect to the first
such escrow account (whether pursuant to this Agreement or another escrow
agreement with the Escrow Agent) the acceptance fee and administration fee shall
be $5,500.00, and (ii) with respect to each additional escrow account (whether
pursuant to this Agreement or another escrow agreement with the Escrow Agent)
the acceptance fee and administration fee shall only be $2,750.00.

 

Assumptions

 

This proposal is based upon the following assumptions with respect to the role
of escrow agent. Should any of the assumptions, duties or responsibilities
change, we reserve the right to affirm, modify or rescind this proposal.

 

●The period of this Agreement is 4 months. Beyond this duration, a fee of
$400.00/month will be in effect ($200/month per 2nd and each additional
account).



●Continental will be provided W-9/appropriate W-8 forms and payment instructions
for disbursements.

 

Terms and conditions

 

●Invoices outstanding for over 30 days are subject to a 1.5% per month late
payment penalty.







●Acceptance of the appointment described in this proposal is subject to
compliance with the requirements of the USA Patriot Act of 2001 described below,
Continental Stock Transfer & Trust Company satisfactory review of all governing
documents, and the execution of the governing documents by all parties.

●This fee proposal may not be modified except in writing and will be deemed
accepted upon your execution of the paying agent agreement.

 

Important information about opening a new account

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person (individual, corporation,
partnership, trust, estate or other entity recognized as a legal person) for
whom we open an account.

 

What this means for you: Before we open an account, we will ask for your name,
address, date of birth (for individuals), TIN/EIN or other information that will
allow us to identify you or your company. For individuals, this could mean
identifying documents such as a driver’s license. For a corporation,
partnership, trust, estate or other entity recognized as a legal person, this
could mean identifying documents such as a Certificate of Formation from the
issuing state agency.



 

 

 

 

Exhibit B
Registration Rights

 

1.Pubco agrees that, within thirty (30) calendar days after the Closing, it will
file with the SEC (at Pubco’s sole cost and expense) the Investor Resale
Registration Statement registering the resale of the Additional Shares and, if
applicable, any Affiliate Shares, and Pubco shall use its commercially
reasonable efforts to have the Investor Resale Registration Statement declared
effective as soon as practicable after the filing thereof. Pubco agrees that it
will cause such Investor Resale Registration Statement (or another registration
statement, which may be a “shelf” registration statement, which replacement
registration statement shall be considered the Investor Resale Registration
Statement for purposes hereof) to remain effective until the earlier of (i) one
(1) year after the Closing, (ii) the first date on which Investor can sell all
of its Additional Shares and, if applicable, Affiliate Shares under Rule 144 of
the Securities Act without limitation as to the manner of sale or the amount of
such securities that may be sold or (iii) until all of the Additional Shares
and, if applicable, Affiliate Shares have been sold by Investor.

 

2.Pubco’s obligations to include the Additional Shares and Affiliate Shares of
Investor in the Registration Statement are contingent upon Investor furnishing
in writing to Pubco such information regarding Investor, the securities of Pubco
held by Investor and the intended method of disposition of the Additional Shares
and Affiliate Shares as shall be reasonably requested by Pubco to effect the
registration of such Additional Shares and Affiliate Shares, and shall execute
such documents in connection with such registration as Pubco may reasonably
request that are customary of a selling stockholder in similar situations.
Without limiting the foregoing, Investor agrees to disclose to Pubco upon
request Investor’s beneficial ownership, as determined in accordance with Rule
13d-3 of the Exchange Act. Investor shall be responsible for any fees or
commissions due to the Broker or any underwriter in connection with the sale of
the Additional Shares or Affiliate Shares under the Investor Resale Registration
Statement. Notwithstanding anything to the contrary contained herein, any sales
of Additional Shares or Affiliate Shares under the Investor Resale Registration
Statement shall be consistent with the provisions of this Agreement, including
the requirement that such sales be effected by the Broker.

 

3.Notwithstanding anything to the contrary contained herein, Pubco may suspend
the use of any Investor Resale Registration Statement if it determines in the
opinion of counsel for Pubco that in order for the Investor Resale Registration
Statement to not contain a material misstatement or omission, an amendment
thereto would be needed to include information that would at that time not
otherwise be required in a current, quarterly, or annual report under the
Exchange Act, as amended; provided, that, Pubco shall use commercially
reasonable efforts to make such Investor Resale Registration Statement available
for the sale by Investor of the Additional Securities and, if applicable,
Affiliate Shares, as soon as practicable thereafter.

 



B-1

 



 

4.With respect to the Additional Shares or Affiliate Shares of Investor included
the Investor Resale Registration Statement:

 

(a)To the extent permitted by applicable law and SEC rules and policies, Pubco
will indemnify and hold harmless Investor from and against any and all loss,
damage, claim or liability (joint or several) to which Investor may become
subject under the Securities Act, the Exchange Act, or other federal or state
securities law, insofar as such loss, damage, claim or liability (or any action
in respect thereof) arises out of or is based upon: (i) any untrue statement of
a material fact contained in the Investor Resale Registration Statement; (ii)
any omission to state in the Investor Resale Registration Statement a material
fact required to be stated therein, or necessary to make the statements therein
not misleading; or (iii) any violation by Pubco (or any of its Representatives)
of the Securities Act, the Exchange Act, any state securities law (collectively,
“Registration Damages”); and Pubco will pay to Investor any legal or other
expenses reasonably incurred by Investor in connection with investigating or
defending any claim or proceeding from which Registration Damages may result;
provided, however, that the foregoing indemnity shall not apply to the extent
that any such Registration Damages arise out of, result from or are based upon
information provided by Investor in the Investor Resale Registration Statement
or actions or omissions made by Pubco or its Representatives in reliance upon
and in conformity with information furnished by or on behalf of Investor for use
in connection with the Investor Resale Registration Statement; provided,
further, that Pubco shall not be responsible to indemnify for any amounts paid
in settlement of any claim or proceeding if such settlement is effected without
the consent of Pubco, which consent shall not be unreasonably withheld, delayed
or conditioned.







 

(b)To the extent permitted by applicable law and SEC rules and policies,
Investor will indemnify and hold harmless Pubco, its Representatives (including
any underwriter under the Securities Act), any other security holder of Pubco
selling securities in the Investor Resale Registration Statement and any
controlling person (as defined in the Securities Act) of any such persons or
entities from and against any and all Registration Damages, in each case only to
the extent that such Registration Damages arise out of, result from or are based
upon information provided by Investor in the Investor Resale Registration
Statement or actions or omissions made by Pubco or its Representatives in
reliance upon and in conformity with information furnished by or on behalf of
Investor for use in connection with the Investor Resale Registration Statement;
and Investor will pay to Pubco and each other aforementioned indemnified person
or entity any legal or other expenses reasonably incurred thereby in connection
with investigating or defending any claim or proceeding from which Registration
Damages may result, as such expenses are incurred; provided, that Investor shall
not be responsible to indemnify for any amounts paid in settlement of any claim
or proceeding if such settlement is effected without the consent of Investor,
which consent shall not be unreasonably withheld, delayed or conditioned;
provided, further, that, except in the case of fraud claims, in no event shall
any indemnification obligation of such Investor under this paragraph exceed the
net proceeds from the offering and sale of Additional Shares and Affiliate
Shares actually received by Investor, together with any payments for Investor’s
Shortfall with respect to such Additional Shares and Affiliate Shares in
accordance with the terms of this Agreement.

 

B-2

 

 

Exhibit C
Sale Conditions

 

1.Subject to the limitations set forth in this Exhibit C, the Broker is
authorized by Investor during the Resale Period to sell on any national
securities exchange, over-the-counter market or automated trading system on
which Pubco Ordinary Shares are then traded all of the Securities of Investor
that are freely tradeable or have been registered for resale under the Investor
Resale Registration Statement. Such authorization shall be for the Broker to
sell during each Trading Day in the Resale Period the maximum amount of
Securities that it can sell subject to the limitations set forth in this Exhibit
C. The authorization by Investor of the Broker hereunder shall be irrevocable
without the prior written consent of Pubco.

 

2.Investor directs the Broker to execute the sales of the Securities under this
Exhibit C under ordinary principles of best execution. Except as otherwise set
forth in this Exhibit C, the timing and execution of all sales of Securities
will be made at the sole discretion of the Broker; provided, that the Broker
will use its commercially reasonable efforts (i) to sell on each Trading Day
during the Resale Period the maximum amount of Securities that can be sold in
accordance with this provisions of this Exhibit C and (ii) to effect such sales
in a manner not disruptive to the market. Investor will provide no other
instruction or guidance to the Broker with respect to any sales of Securities.

 

3.In the event that the price per share for any sale of Securities is to be less
than $6.00 per share (as equitably adjusted for share splits or dividends,
combinations, recapitalizations and the like after the Closing), the Broker
shall first offer Pubco the right (for a period of two (2) trading hours) to
purchase such Securities at the then current market price rather than selling
such Securities in the open market.

 

4.If at the time any sale is to be made, Investor is an Affiliate of Pubco or
shall have been an Affiliate of Pubco at any time during the ninety (90) days
immediately before the sale, the Broker shall not effect the sale of Securities
for Investor unless there is an effective registration statement under the
Securities Act covering the sale of such Securities. Notwithstanding anything to
the contrary contained herein, the Broker shall not be required to effect any
sale hereunder if it reasonably believes in good faith based on the advice of
counsel that the Broker would be deemed to be an underwriter under the
Securities Act with respect to such sale.

 

5.All sales of the Securities and the Pubco Ordinary Shares held by the Other
Guaranteed Investors under their respective Other Guaranteed Agreements
(collectively with the Securities, the “Guaranteed Resale Securities”) that are
then available for sale as freely-tradeable securities under the Securities Act
or under an effective registration statement under the Securities Act covering
such sale (the “Available Guaranteed Resale Securities”) shall be effected by
the Broker pro rata among Investor and the Other Guaranteed Investors in
accordance with the number of Available Guaranteed Resale Securities owned.

 

6.The amount of Guaranteed Resale Securities sold by the Broker, together with
all sales of Guaranteed Resale Securities sold by the Broker for the account of
Investor and the Other Guaranteed Investors within the preceding month, shall
not exceed the greatest of: (a) one-quarter percent (0.25%) of the Pubco
Ordinary Shares outstanding; or (b) one quarter (1/4) of the average weekly
reported volume of trading in Pubco Ordinary Shares on all national securities
exchanges and/or reported through the automated quotation system of a registered
securities association during the four (4) calendar weeks preceding the date of
the sale.

 

7.Notwithstanding anything to the contrary in this Exhibit C, in the event that
the event that the price per share for any sale of Securities is to be greater
than the Redemption Price (as equitably adjusted for share splits or dividends,
combinations, recapitalizations and the like after the Closing), the Broker
shall be free to make such sale without regards to the restrictions set forth in
paragraph 6 of this Exhibit C.

 



C-1

 

  

8.All such sales shall be effected as:

 

(a)brokers’ transactions within the meaning of section 4(4) of the Securities
Act, including transactions referred to in Rule 144(g) under the Securities Act;

 

(b)transactions directly with a market maker, as that term is defined in section
3(a)(38) of the Exchange Act; or

 

(c)riskless principal transactions where: (i) the offsetting trades must be
executed at the same price (exclusive of an explicitly disclosed markup or
markdown, commission equivalent, or other fee); (ii) the transaction is
permitted to be reported as riskless under the rules of a self-regulatory
organization; and (iii) the requirements of the following paragraphs of Rule 144
under the Securities Act): (g)(2)(applicable to any markup or markdown,
commission equivalent, or other fee), (g)(3), and (g)(4) of Rule 144 are met.

 

9.The Broker shall not be required to sell any Securities hereunder at any time:
(i) the Broker reasonably determines that it is prohibited from doing so by a
legal, contractual or regulatory restriction applicable to it or its Affiliates
or to Investor or Investor’s Affiliates; or (ii) a market disruption, banking
moratorium, outbreak or escalation of hostilities or other crisis or calamity
has occurred.

 

10.No sale may be: (a) the opening (regular way) sale reported in the
consolidated system; or (b) effected during the 30 minutes before the scheduled
close of the primary trading session in the principal market for the Pubco
Ordinary Shares, and the 30 minutes before the scheduled close of the primary
trading session in the market where the sale is effected. However, sales may be
effected following the close of the primary trading session until the
termination of the period in which last sale prices are reported in the
consolidated system so long as such sales are effected at prices that do not
exceed the lower of the closing price of the primary trading session in the
principal market for the Pubco Ordinary Shares and any lower bids or sale prices
subsequently reported in the consolidated system, and all of the other Sale
Conditions are met. Notwithstanding the foregoing, the sale may not be the
opening transaction of the session following the close of the primary trading
session.

 

11.Sales must be effected at a price that is not lower than the lowest
independent ask or the last independent transaction price, whichever is lower,
quoted or reported in the consolidated system at the time the sale is effected.



 

C-2

 

 

Exhibit D

Investor Questionnaire

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
BACKSTOP AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE RECEIPT OF BONUS SHARES
FROM DOTA HOLDINGS LIMITED (“PUBCO”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING PUBCO AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Backstop Agreement by and among
Draper Oakwood Technology Acquisition, Inc., a Delaware corporation, Pubco, the
investor identified on the signature page thereto and Cowen and Company, LLC
(the “Agreement”).

 

(1) The undersigned represents and warrants that he, she or it comes within at
least one category marked below, and that for any category marked, he, she or it
has truthfully set forth, where applicable, the factual basis or reason the
undersigned comes within that category. The undersigned agrees to furnish any
additional information which Pubco reasonably deems necessary in order to verify
the answers set forth below.

 

Category A ___

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.

 

Explanation. In calculating net worth, you include all of your assets (other
than your primary residence), whether liquid or illiquid, such as cash, stock,
securities, personal property and real estate based on the fair market value of
such property MINUS all debts and liabilities (except that a mortgage or other
debt secured by your primary residence, up to the estimated fair market value of
the primary residence as of the Closing, shall not be included as a liability,
provided that if the amount of such indebtedness outstanding as of the Closing
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of your primary residence, the amount of such excess shall be
included as a liability. Further, the amount of any mortgage or other
indebtedness secured by your primary residence that exceeds the fair market
value of the residence as of the Closing shall be included as a liability.

 

Category B ___ The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of $200,000 in each of the two most recent
years, or joint income with his or her spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year. Category C
___ The undersigned is a director or executive officer of Pubco.

 



D-1

 



 

Category D ___

The undersigned is a bank, as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Act”); a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act, whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; any insurance company as
defined in Section 2(a)(13) of the Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act; any Small Business Investment Company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974 if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors (describe entity).

___________________________________________________________________
___________________________________________________________________

 

Category E ___

The undersigned is a private business development company as defined in
Section 202(a) (22) of the Investment Advisors Act of 1940 (describe entity) 

___________________________________________________________________
___________________________________________________________________  

 

Category F ___

The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or any organization described in Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Additional Shares and with total assets in excess of $5,000,000.
(describe entity)

___________________________________________________________________
___________________________________________________________________

 

Category G ___

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Additional Shares, where the purchase
is directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.

__________________________________________________________________
__________________________________________________________________ 

 

Category H ___

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Investor Questionnaire. (describe entity)

___________________________________________________________________
___________________________________________________________________

 

  The undersigned agrees that the undersigned will notify Pubco at any time on
or prior to the applicable closing in the event that the representations and
warranties in this Investor Questionnaire shall cease to be true, accurate and
complete.

 



D-2

 



 

(2) Suitability (please answer each question)

 

(a)Are you familiar with the risk aspects and the non-liquidity of investments
such as the Additional Shares for which you seek to acquire?

 

YES _____     NO _____

 

(b)Do you understand that there is no guarantee of financial return on this
investment and that you run the risk of losing your entire investment?

 

YES _____     NO _____

 

(3) Manner in which title is to be held: (circle one)

 

(a)Individual Ownership

(b)Community Property

(c)Joint Tenant with Right of Survivorship (both parties must sign)

(d)Partnership

(e)Tenants in Common

(f)Company

(g)Trust

(h)Other

 

(4) Are you a U.S. person (as defined in the Securities Act)?

 

YES _____     NO _____

 

 (5) FINRA Affiliation.

 

Are you affiliated or associated with a member of FINRA (please check one):

 

YES _____     NO _____

 

If Yes, please describe: 

_______________________________________________________________________________

_______________________________________________________________________________

_______________________________________________________________________________

 

* If subscriber is a Registered Representative with a member of FINRA, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA firm acknowledges receipt of the notice required by the
Conduct Rules of FINRA.

  

        Name of FINRA Member Firm           By:         Authorized Officer      
      Date:    

 

{Remainder of page intentionally left blank}

 

D-3

 

 

The undersigned is informed of the significance to Pubco of the foregoing
representations and answers contained in this Investor Questionnaire and such
answers have been provided under the assumption that Pubco will rely on them.
The undersigned represents and warrants to Pubco, as or on behalf of the
Investor, that the information in this Investor Questionnaire is true, complete
and accurate and may be relied upon by Pubco. The Investor understands that a
false representation may constitute a violation of law, and that any person or
entity who suffers damage as a result of a false representation may have a claim
against the Investor for damages

 



Individual Signature:   Entity Signature:                 Signature   Entity
Name                 By:   Name (Print)     Signature                     Date:
            Signatory Name (Print)                         Title                
Date:  

 



D-4

 

